DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17590279, entitled: TOOL-LESS SECURITY APPARATUS, filed on 02/01/2022.  Claims 1-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of U.S. Patent No. 11,236,853 to Gulick, Jr. et el. in view of Kelsch et al. (U.S. Pat. 9353552).  Claims 1, 3-7, 9-13, and 15-18 are rejected in view of Gulick, Jr. et al., as noted in the table below.  The Examiner notes that the claimed “cavity” is being interpreted as the patented “central bore.”  With regards to claims 2, 8, and 14, Gulick fails to explicitly claim where the securing portion is rotatably locked to the holder.  Kelsch teaches an anti-theft device for an electronic device, having a holder 26 and a securing portion 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security apparatus of Gulick with a bayonet-style securing portion and holder, taught by Kelsch, in order to provide an alternate means for locking the holder with respect to the securing portion, as taught to be desirable by Kelsch (see discussion in col. 5, lines 18-24).  
Concerning method claims 13-18, in view of the structure disclosed by Gulick and Kelsch above, the method of operating the device would have been obvious, since Gulick and Kelsch’s security apparatus provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Gulick and Kelsch is capable of performing the claimed process.
Conflicting Claims
17/590,279
U.S. Pat. 11,236,853
1
1
3
2
4
3
5
4
6
5
7
6
9
9
10
10
11
11
12
12















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Gulick, Jr. et al. and Kelsch et al., the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 20150305518 to Galant and 11178983 to Kelsch et al. teach securing systems for anti-theft of electronic devices, but fail to teach: “a holder comprising, an outer surface defining a plurality of vertical channels terminating at a support surface, the support surface extending from each of the plurality of vertical channels, wherein the holder defines a holder groove that extends from the support surface, and an extension extending from the holder and configured to be partially positioned within the cavity; and a securing portion comprising a plurality of projections each configured to contact the support surface and engage the holder groove, wherein rotation of the securing portion relative to the holder moves at least a portion of each of the plurality of projections into the holder groove and secures the securing portion to the holder, and wherein the portable electronic device is secured between the securing portion and the holder.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        25-Sep-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632